Title: To George Washington from Major General Nathanael Greene, 30 November 1778
From: Greene, Nathanael
To: Washington, George


  
    Sir
    Bound Brook [N.J.] Novr 30 1778
  
I got to this place last night but too late to take a survey of any part of the Country. I waited upon Lord Sterling as I came through Elizabeth Town and to my great surprise found Col. Moylans Light Dragoons had not been sent off. I spoke to his Lordship upon the necessity of sending them away immediately, he refusd to let them go, and said he would not remain at the Post if they were order’d away. He also informd me that he had wrote your Excellency upon the subject which he did not doubt would be very satisfactory to you—Every consideration must yield to necessity; If the Horse are continued there the Post must be abandoned by and by for want of Forage—There is less danger of a surprise there than ever there was—The Enemy upon Statten Island are all collected at the Northend and their Numbers greatly diminished—The Garrison at N. York much weakened and not the least appearance of any offensive operations in view—Under these circumstances I cannot see the propriety of continueing the Horse where it is attended with such destructive circumstances to guard against so remote an evil.
  
  
  
  If there must be that number of Horse or any thin[g] like it kept there during the Winter, The Post had much better be abandoned—The expence in the single article of Wood is upwards of 300 dollars a day.
I consulted the Field Officers upon the necessity of haveing the Horse kept there—they all agree to whom I mentioned the matter that there is not the least necessity for their being continued—There are not wanting insinuations that they are kept for Parade and that only; but as this is an ungenerous insinuation and as it comes from those who feel themselves injurd by the Horse being kept at the Post I would not lay any stress upon it.
Bad as I had conceivd of the Forage department in this quarter I find it much worse than I expected—There is none at all collected here and I am afraid not a great deal too collect—Col. Berry who is a man well acquainted with the resources of this County gives but poor encouragement of geting a supply of forage—I only mention this to shew the necessity of dismissing every useless mouth that destroys forage—Mr Furman has already been obligd to dismiss near 300 Teams that have been employed in transporting Provissions Eastward for want of provender.
It now rains very fast, as soon as ever it slakens a little I shall immediately go out to take a view of the ground towards Steels Tavern to fix upon a place for Huting—We have a considerable quantity of Boards collected here and a great many more coming in—I am in hopes nothing will be wanting but the Article of Forage; and as to that I cannot promise any great things however there shall be no want of industry to get every thing the Country can furnish or the people are willing to part with.
Col. Hooper and Col. Morgan in the State of Pennsylvania whose districts are both Forage Counties complain of a great scarcity of it. Col. Hooper says we must not depend much upon him, he is already so much drain’d that little more will be to be got in his district.
  I suppose your Excellency has heard of the Tories takeing off Col. Ward from Mr Hardens—I lodg’d that Night at Mr Hoppers at Paramus—An Express came to me at three oClock in the morning and acquaintd me of the accident—I immediately sent all the Light Horse I had with me in persuit of the Vilians—I also directed Col. Febiger at Hakensack to send out parties on Horseback and to guard all the pass<es> leading into N. york—Whether any of the parties came across the Thieves I have not heard as I came off early the Next morning.
  The impudence of these rascals is without example—It appears to me that it will be necessary to have a small guard at Paramus & Coes 
    
    
    
    Tavern to secure the communication with the Eastern States—our Expresses and all dispaches will otherwise be greatly exposd—I was told as I came through that part of the Country that the Commanding Officer in N. York had offerd a considerable sum to any person that would intercept, the dispaches from Congress to your Excellency or from you to them. There must also be a guard at Kings ferry otherwise the Stores there on this side the River will be greatly exposd—Had not one of Col. Clarkes Regiments better take post there at once and prepar themselves for wintering there. I find from every late peice of intelligence out of N. York there is less hopes of the Enemys going off than ever and by my Lords account of their numbers still remaining in the City and the other out Posts their strength is very considerable.
Col. Febiger makes them much less Major Burnet thinks his account is better than my Lords but as my Lord has got the particular Corps his account must be better than the Colonels—However the Major founds his opinion upon the Bergen intelligence which he thinks is and ever has been the most to be depended upon of any that has ever been opened. I have the honor to be with great respect your Excellencys Most Obedient humble Sert

  Nathl Greene

